Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1760619, filed on 05/06/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/06/2020 has been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 11/25/2020 is noted by the Examiner.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a ferromagnetic layer having a magnetization direction set by exchange coupling to the antiferromagnetic layer, the ferromagnetic layer comprising: a first sublayer making contact with the antiferromagnetic layer or solely separated from the antiferromagnetic layer by an intermediate ferromagnetic sublayer the thickness of which is smaller than 2 nm, the thickness of this first sublayer being larger than 2 nm, this first sublayer being made of a first type of ferromagnetic material, the first type of ferromagnetic material being an alloy of iron and cobalt that is at least partially crystallized, and a second sublayer separated from the antiferromagnetic 
7.	Claims 2-13 are also allowed as they further limit allowed claim 1.
8.	The closest prior art references that were found based on an updated search.
Doerner et al. US 2003/0090831 - Thin film magnetic recording disk, has top ferromagnetic structure including sublayers with different moments and thickness, sublayers being coupled antiferromagnetically to bottom ferromagnetic layer.
Nishimura et al. US 2008/0218913 - Tunneling magnetoresistive element for use in e.g. hard disk drive, has pinned magnetic layer that comprises laminated structure in which non-magnetic metal sub layer is formed between ferromagnetic sub layers.
Hasegawa et al. US 2004/0165321 - Magnetic sensor for use in magnetic head for recording and playback devices, comprises pinned magnetic layer having first magnetic sub-layer in contact with non-magnetic metal layer, second magnetic sub-layer, and non-magnetic interlayer.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-9 has been allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/RAUL J RIOS RUSSO/Examiner, Art Unit 2867